[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
This is an appeal from the decision of the Board of Review of the Employment Security Appeals Division of the State Department of Labor. The decision was issued on April 27, 2001 after prior hearings on appeals by each side.
The court has examined the voluminous record to determine if the appellant's claim at the hearing of her appeal can be substantiated. It was her contention that she had satisfied the requirement of benefit eligibility and the record contained tat evidenced.
The respondent argued that the appellant's submissions were part of the record, were considered by the board and were dealt within its decision of April 27, 2001.
From the court's examination of the record, it is found that the appellant was at all times advised of the appeals process and given proper notice at each step of that process. (At an earlier point, she was represented by counsel).
The court concludes that the board did not act arbitrarily, capriciously nor abuse its discretion in reaching its decision.
Support for this conclusion is found in the record, in particular the excerpts of the hearing transcript included in the employer's appeal.
The appeal is dismissed.
  ___________________ Anthony V. DeMayo, Judge Trial Referee